Citation Nr: 0728899	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  04-36 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an effective date prior to September 17, 2003 
for the grant of service connection for bilateral hearing 
loss.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The veteran had active service from March 1952 to March 1954.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, which granted service connection for bilateral 
hearing loss and assigned an initial 30 percent rating, 
effective from September 17, 2003.  The veteran disagreed 
with the effective date assigned for the grant of service 
connection.  

The veteran testified at a personal hearing before a Decision 
Review Officer (DRO) at the RO in January 2005.  A transcript 
of his testimony is associated with the claims file.  

The veteran was scheduled to testify at a personal hearing 
before a Veterans Law Judge sitting at the RO in July 2007; 
however, the veteran failed to report to the scheduled Board 
hearing.  


FINDINGS OF FACT

1.  The veteran's original claim of service connection for 
bilateral hearing loss was denied by rating decision dated 
October 1989.  Notice of the October 1989 rating decision was 
sent to the veteran on October 6, 1989, and it was not 
returned as undeliverable; a Notice of Disagreement (NOD) was 
not received within the subsequent one-year period.  That 
decision is now final.

2.  The veteran's claim to reopen the issue of service 
connection for bilateral hearing loss was received at the RO 
on September 17, 2003.  A rating decision dated December 2003 
granted service connection for bilateral hearing loss, 
effective September 17, 2003.  

3.  There is no evidence that a claim to reopen the issue of 
service connection for bilateral hearing loss, formal or 
informal, was received between October 1989 (the date of the 
last final denial) and September 17, 2003.


CONCLUSION OF LAW

The criteria for the assignment of an effective earlier than 
September 17, 2003 for the grant of service connection for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 
5110(a) (West 2002 & Supp. 2007); 38 C.F.R. § 3.400(q)(1)(ii) 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in November 2003.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim of 
service connection for hearing loss, and the relative duties 
of VA and the claimant to obtain evidence; and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), requesting the claimant to 
provide evidence in his or her possession that pertains to 
the claims.  

While the notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, additional notice was provided 
to the veteran after the grant of service connection for 
bilateral hearing loss that did address these issues.  
Specifically, after the veteran submitted his NOD in February 
2004, the RO issued a Statement of the Case that specifically 
addressed the issue of effective dates.  Then, after the 
veteran perfected his appeal, the RO sent additional notice 
to the veteran regarding the assignments of effective dates, 
in correspondence dated March 2006 and June 2006.  The 
veteran thereafter specifically indicated in July 2006 
correspondence, that he had no other information or evidence 
to give VA to substantiate his claim.  Moreover, the notices 
provided to the veteran over the course of the appeal 
provided all information necessary for a reasonable person to 
understand what evidence and/or information was necessary to 
substantiate his claim for an earlier effective date.  The 
veteran has not asserted otherwise.  The veteran has received 
all essential notice, has had a meaningful opportunity to 
participate in the development of his claims, and is not 
prejudiced by any technical notice deficiency along the way.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.
II.  Earlier Effective Date

The veteran asserts that he is entitled to an effective date 
prior to September 17, 2003, for the grant of service 
connection for bilateral hearing loss because he contends 
that he has had hearing loss since his separation from 
service in 1954.  

Generally, the effective date for a grant of service 
connection is the date of receipt of the claim or date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.  If a claim is received within 
one year after separation from service, the effective date 
for the grant of service connection is the day following 
separation from service; otherwise, it is the date of receipt 
of the claim or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(b)(2)(i).

The effective date for a grant of service connection on the 
basis of the receipt of new and material evidence following a 
final prior disallowance is the date of receipt of the 
application to reopen, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400(q)(1)(ii).

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151(a).  Any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by VA, from a claimant, his duly 
authorized representative, or a person acting as next friend 
who is not sui juris may be considered an informal claim.  
Such informal claim must identify the benefit sought.  38 
C.F.R. § 3.155(a).  

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered as 
filed as of the date of receipt of the informal claim.  38 
C.F.R. § 3.155(a).

The veteran's original claim of service connection for 
bilateral hearing loss was received at the RO in August 1989.  
The claim was denied in an October 1989 rating decision.  
Notice of that decision was provided to the veteran in a 
letter dated that same month.  The October 1989 notice letter 
was not returned to the RO as undeliverable, and the veteran 
did not file an NOD within the subsequent one-year period.

For a claim to remain pending, a claimant must file an NOD 
with a determination by the agency of original jurisdiction 
(AOJ) within one year from the date notice of that 
determination is mailed.  An unappealed determination of the 
AOJ is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302(a).  

The October 1989 rating decision denying service connection 
for bilateral hearing loss became final because the veteran 
did not file a timely NOD.  

The veteran did not thereafter attempt to reopen the claim 
until September 17, 2003.  The claims file contains no 
communication from the veteran from the date of the last 
final denial in October 1989, until his most recent claim of 
service connection for bilateral hearing loss, which was 
received at the RO on September 17, 2003.  In a December 2003 
rating decision, the veteran's claim of service connection 
for bilateral hearing loss was reopened, and granted.  The 
effective date for the grant of service connection is 
September 17, 2003, the date on which the RO received the 
veteran's claim to reopen.  

There is no communication between the last final denial of 
October 1989 and the receipt of the September 17, 2003 claim 
which could be construed as a claim for benefits.  

Given the final denial in 1989, with no evidence of a claim 
to reopen between 1989 and September 17, 2003, the earliest 
effective date allowed by law is that of September 17, 2003, 
the date of receipt of the most recent claim to reopen the 
previously denied claim of service connection for bilateral 
hearing loss.  The veteran's assertions that he suffered from 
hearing loss long before the effective date of the grant of 
service connection are not in doubt; however, the Board is 
bound by the laws and regulations governing effective dates, 
and is without authority to grant an earlier effective date 
in this case.  38 C.F.R. § 3.400.

ORDER

An effective date prior to September 17, 2003 for the grant 
of service connection for bilateral hearing loss is denied.  






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


